Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
November 9, 2009, by and between WILLDAN GROUP, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 28, 2007, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.             Section 1.1.(a) is hereby amended by deleting “January 1,2010” as
the last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “January 1, 2011,” with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of
November 9, 2009 (which promissory note shall replace and be deemed the Line of
Credit Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.

 

2.             Section 4.9. is hereby deleted in its entirety, and the following
substituted therefore:

 

“SECTION 4.9. TANGIBLE NET WORTH. Using generally accepted accounting principles
consistently applied and used consistently with prior practices (except to the
extent modified by the definitions herein), Borrower shall, and shall cause each
Subsidiary to, maintain the Tangible Net Worth of Borrower and its Subsidiaries,
on a consolidated basis, of not less than $18,000,000.00 at any time. As used
herein, “Tangible Net Worth” is defined as the aggregate of total stockholders’
equity less any intangible assets and less any loans or advances to, or
investments in, any related entities or individuals. For the purposes of
calculating Tangible Net Worth, the impact of non-cash property lease
termination expense of up to $1,000,000.00 in the aggregate recorded during the
period from October 1, 2009 through December 31, 2010 will be excluded from the
covenant calculation.”

 

3.             Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

4.             Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

 

WELLS FARGO BANK,

WILLDAN GROUP, INC.

NATIONAL ASSOCIATION

 

 

 

By:

/s/ Kimberly D. Gant

 

By:

/s/ Catherine Abe

 

 

Catherine Abe

Title:

Chief Financial Officer

 

 

Vice President

 

1

--------------------------------------------------------------------------------